DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Non-Final Office Action
	The ‘Response to Non-Final Office Action’, filed on 15 January 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Amendment under 37 C.F.R. 1.312 and Response to Notice to File Corrected Application Papers
	The ‘Amendment under 37 C.F.R. 1.312 and Response to Notice to File Corrected Application Papers’, filed on 27 May 2021, has been ENTERED.  Claims 153, 154, 170, and 172-174 are amended for clarity.  Further, the claims are reflective of the proposed ‘Examiner’s Amendment’ (see ‘Examiner-Initiated Interview Summary’, conducted on 06 April 2021 along with the ‘Notice of Allowance’, mailed on 28 April 2021).

Status of Claims
	Claims 1-151 and 163-169 are canceled.
	Claims 153, 154, 170, and 172-174.

Rejoinder of All Previously Withdrawn Process Claims
Claims 152-162, 170, and 172-181 are directed to an allowable product.  Pursuant to the procedures set forth in M.P.E.P. § 821.04(B), claim 171, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is has  been rejoined and fully examined for patentability under 37 C.F.R. 1.104.
Because all claims previously withdrawn from consideration under 37 C.F.R. 1.142 have been rejoined, the ‘Election/Restrictions’, mailed on 28 April 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objection to Abstract, Abstract of the Disclosure: Language’ found in the ‘Non-Final Office Action’, mailed on 15 October 2020, the ‘Response to Non-Final Office Action
In response to the ‘Objection to Claims, First Complete Appearance of an Abbreviation’ found in the ‘Non-Final Office Action’, mailed on 15 October 2020, the ‘Response to Non-Final Office Action’ (page 7), filed on 15 January 2021, submits claim 152 is amended to recite “High Mobility Group Box 1 (HMGB1).  In view of the amendment to the claims, this objection has been withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 101, Non-Patent Eligible Subject Matter – Product of Nature’ found in the ‘Non-Final Office Action’, mailed on 15 October 2020, the ‘Response to Non-Final Office Action’ (pages 7-8), filed on 15 January 2021, alleges/argues: 1) amended claim 170 is drawn to an isolated polynucleotide “that is at least 90% homologous to SEQ ID NO: 13 and codes for a variant HMGB1 or a domain thereof comprising a sequence that comprises a mutation in at least one of the following amino acid positions of SEQ ID NO: 16 (wild-type HMGB1): 35, 42, 89, 181, 189, and 202” and, therefore, amended claim 170 does not encompass wild-type HMGB1.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection has been withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Written Description – HMGB1 Nucleic Acid Variant at least 80% Homologous/HMGB1 Amino Acid Variants at least 85% Homologous’ found in the ‘Non-Final Office Action’, mailed on 15 October 2020, the ‘Response to Non-Final Office Action’ (pages 8-9), filed on 15 January 2021, alleges/argues: 1) claim 152 is amended 
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Written Description – Fragments that are Antigen Binding’ found in the ‘Non-Final Office Action’, mailed on 15 October 2020, the ‘Response to Non-Final Office Action’ (pages 9-10), filed on 15 January 2021, alleges/argues claim 155 is amended to recite “an antigen binding protein operably linked to the exogenous nucleic acid that codes for the variant HMGB1”.  In view of the amendment to claim 155, this rejection has been withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Written Description – Virus Modification that Enhances Sensitization to Chemotherapy’ found in the ‘Non-Final Office Action’, mailed on 15 October 2020, the ‘Response to Non-Final Office Action
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a), Vague and Indefinite’ found in the ‘Non-Final Office Action’, mailed on 15 October 2020, the ‘Response to Non-Final Office Action’, filed on 15 January 2021, amends claims 153, 157-159, and 161 (also see pages 11-12) and, requests withdrawal of these rejections.  In view of the amendments to the claims, these rejections have been withdrawn.
The most relevantly identified reference is U.S. Patent Application Publication No. 2016/0235793 (see ‘Information Disclosure Statement’, filed on 18 June 2019; herein “USPGPUB ‘793”) and U.S. Patent Application Publication No. 2006/0111287 (see ‘Information Disclosure Statement’, filed on 18 June 2019; herein “USPGPUB ‘287”).  USPGPUB ‘793 discloses immunooncolytic vaccinia viruses.  USPGPUB 287 discloses high mobility group box 1 (HMGB1) along with variants and fragments thereof.  However, in response to the ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2016/0235793’, ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2006/0111287’, and ‘Claim Rejections – 35 U.S.C. § 103, U.S. Patent Application Publication No. 2006/0111287 further in view of U.S. Patent Application Publication No. 2016/0235793’ found in the ‘Non-Final Office Action’, mailed on 15 October 2020, the ‘Response to Non-Final Office Action’ (pages 12-13), filed on 15 January 2021, alleges/argues neither USPGPUB ‘793 nor USPGPUB ‘287, alone or in combination, teaches or suggests the variant HMGB1 comprising the recited amino acid mutations found in SEQ ID NO: 16.  
In view of the above ‘Examiner’s Amendment’ along with the amendments to the claims and accompanying allegations/arguments presented in the ‘Response to Non-Final Office Action’, filed on 15 January 2021, the rejections found in the  ‘Non-Final Office Action’, mailed on 15 October 2020, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 152-162 and 170-181 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636